DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR1020180018653, filed on 2/14/2018.
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 1/11/2021 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the first electrode plate comprises… a half-coating portion formed by coating the active material on only one of the first and second surfaces at a region corresponding to a leading edge, on the basis of a winding direction.”  As it pertains to coating portions and non-coating portions of the electrode plate by an active material, it is unclear what the term “half-coating” means since the claim does not clearly provide a structure/configuration nor does the instant specification define the term.  For example, it is unclear whether the term “half-coating portion,” as claimed, implies whether (i) a portion at which only one of the first and second surfaces of the electrode plate is coated with the active material (i.e., where the other of the first and second surface is completely uncoated in the height direction) [see Specification – Fig. 5], or (ii) at least one segmented portion of the electrode plate coated on one of the first and second surface and not coated on the other surface in the height direction, the height direction being perpendicular to the winding direction.  For examination purposes, under broadest reasonable interpretation, both interpretations are valid.   Claims 2-10 are similarly rejected due to dependency from, or for including the subject matter of, base claim 1.
	Claim 6 recites, “a cover tape on the half-coating portion.”  According the claim 1, the limitation “half-portion” includes both the first and second surface.  However, it is unclear from the instant claim as to which surface(s) of the first and second surface includes the cover tape.  For examination purposes, and under broadest reasonable interpretation, either or both of the first and second surfaces may include the cover tape.  Claims 7-9 are similarly rejected due to dependency from, or for including the subject matter of, base claim 6.
	Claim 4 recites, “wherein the first electrode plate further comprises another half-coating portion… on only one of the first and second surfaces at a region corresponding to a trailing edge [see the rejection of claim 1 above for explanation and interpretation for examination purposes].  Claim 5 is similarly rejected for including the subject matter of base claim 4.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (US 2015/0140381 A1 – see IDS).
Regarding Claim 1, Kim discloses an electrode assembly 10 [pars. 0032-37,0046-48,0071-72; Figs. 1,4-5] comprising:
a first electrode plate (positive electrode 11) having a first electrode tab (positive electrode lead tab 40) attached thereto;
a second electrode plate (negative electrode 13) having at least one second electrode tab (positive electrode lead tab 41) attached thereto; and
a separator 12 between the first electrode plate and the second electrode plate,
the electrode assembly wound in a state in which the first electrode plate, the separator, and the second electrode plate are stacked,
wherein the first electrode plate comprises coating portions (inner and outer coating regions 151,152) formed by coating an active material on first and second surfaces thereof, and a half-coating portion (i.e., region including uncoated portion 112) formed by coating the active material on only one of the first and second surfaces at a region corresponding to a leading edge, on the basis of a winding direction, where an active material of the second electrode plate begins.
Claim 2, Kim discloses wherein the first electrode tab is positioned at a central region of the first electrode plate, and the half-coating portion is formed ahead of the first electrode tab on the basis of the winding direction [Fig. 4].
Regarding Claim 3, Kim discloses a secondary battery comprising the electrode assembly of claim 2 [Fig. 1].
Regarding Claim 4, Kim discloses wherein the first electrode plate further comprises another half-coating portion (i.e., region including uncoated portion 113) formed by coating the active material of the first electrode plate on only one of the first and second surfaces at a region corresponding to a trailing edge, on the basis of the winding direction, where the active material of the second electrode plate ends [Fig. 4].
Regarding Claim 5, Kim discloses a secondary battery comprising the electrode assembly of claim 4 [Fig. 1].
Regarding Claim 6, Kim discloses further a cover tape (lamination tape 118) on the half-coating portion [par. 0043; Fig. 4].
Regarding Claim 7, Kim discloses a secondary battery comprising the electrode assembly of claim 6 [Fig. 1].
Regarding Claim 10, Kim discloses a secondary battery comprising the electrode assembly of claim 1 [Fig. 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Kim 2 (US 2006/0051678 A1 – see IDS).
Regarding Claim 8, Kim discloses wherein the cover tape is attached to exposed regions (e.g., regions 112,113) of the first electrode plate, but fails to disclose the exposed regions are exposed through internal holes formed in the cover tape.  However, Kim 2, from the same field of endeavor, discloses a positive electrode plate 40 comprising a coated portion 44, an exposed portion (uncoated portion 47), a cover tape (insulation layer 30) attached to exposed regions of the first electrode plate, which are exposed through internal holes 32 formed in the cover tape in order to effectively prevent decrease in battery capacity while sufficiently preventing a short circuit between the positive and negative electrodes [Kim 2 – pars. 0033-34; Figs. 2A,2B].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Kim 2 to have modified the cover tape of Kim, wherein the exposed regions are exposed through internal holes formed in the cover tape in order to effectively prevent decrease in battery capacity while sufficiently preventing a short circuit between the positive and negative electrodes [Kim 2 – pars. 0033-34; Figs. 2A,2B].
Regarding Claim 9, modified Kim discloses a secondary battery comprising the electrode assembly of claim 8 [Kim – Fig. 1].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724